DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 7, “a portion the first panel” should be --a portion of the first panel--.
Claim 4 is objected to because of the following informalities: In line 1, “the band the second end” should be --the second end--.
Claim 7 is objected to because of the following informalities: In line 1, “first edge” should be --the first edge--, and in line 5, “the second edge” should be --the bottom edge--. 
Claim 8 is objected to because of the following informalities: In lines 1-2, “the distance” should be --a distance--. 
Claim 9 is objected to because of the following informalities: In line 1, “the height” should be --a height--.
Claim 10 is objected to because of the following informalities: In line 1, “the height” should be --a height--.
Claim 11 is objected to because of the following informalities: In line 3, “joins” should be --joining--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “where the height of the band along the first edge is substantially larger than a height of a game card disposed between the first and second panels” and claim 10 recites the limitation “where the height of the band along the second edge is substantially smaller than a height of a game card disposed between the first and second panels”. 
However, the term “substantially” is a relative term that renders the claim indefinite as the boundaries intended by “substantially larger” and “substantially smaller” cannot be ascertained. The language “substantially larger” and “substantially smaller” is not further defined by the claims and the specification does not provide a standard for ascertaining the requisite degree. The specification merely discloses that the band may have a length (H2) that is larger than, equal to or less than a length (H1) of the cards (instant application, paragraph 83). Further, figure 20 depicts a band having a length (H2) that less than a length (H1) of the card and figure 20A depicts a band having a length (H2) that is larger than a length (H1) of the card. However, the difference in 
For the purpose of examination, the height of the band along the first edge will be considered to be larger than a height of a game card disposed between the first and second panels (claim 9) and the height of the band along the second edge will be considered to be smaller than a height of a game card disposed between the first and second panels (claim 10).
Claims 9 and 10 define “a game card disposed between the first and second panels”, claim 17 defines “an article disposed between the first panel and the second panel”, and claim 18 requires that “the article is a pack of cards”. However, the recited structural relationship between the carrier and the game card/article renders the claims indefinite since it is not clear whether Applicant is claiming the carrier alone or a combination of the carrier and the game card/article.
For the purpose of examination, the claims will be considered as being directed to the carrier alone.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10, 11, 13, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salfisberg (US 2,210,385 A).
Regarding claim 1, Salfisberg teaches an article carrier comprising: 
a first panel (2) having a first interior surface and a first edge (Fig. 1-upper horizontal edge or left vertical edge or lower horizontal edge of panel 2);
a second panel (3) having a second interior surface and a second edge (Fig. 1-upper horizontal edge or right vertical edge or lower horizontal edge of panel 3); and
a band (9);
wherein the first panel and the second panel are disposed such that the first interior surface and the second interior surface face one another, the first edge is in alignment with the second edge, and the band overlays at least a portion of the first panel and at least a portion of the second panel to hold the first panel and the second panel adjacent one another (page 1, column 1 line 54-page 2, column 2 line 2 and Fig. 1-5).
It is noted that the claims are directed toward a carrier only. Accordingly, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Additionally, claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (see MPEP 2112).
In this case, Salfisberg discloses the structure of the carrier as claimed and the intended use of the claimed carrier (i.e., for a game card) does not impart any additional 
Regarding claim 3, Salfisberg teaches the carrier of claim 1 above, wherein the band is a strip of material that includes a first end and a second end opposite the first end, and the first end is secured to the second panel (Fig. 2, 3).
Regarding claim 10, Salfisberg teaches the carrier of claim 1 above, wherein a height of the band along the first edge is smaller than a height of an article disposed between the first and second panels (Fig. 2, 3, 5).
Regarding claim 11, Salfisberg teaches the carrier of claim 1 above, wherein the first panel includes a third edge (1) opposite the first edge and the second panel includes a fourth edge (1) opposite the second edge, and wherein a connecting portion (1) joins the third edge and the fourth edge together (page 1, column 1 line 54-column 2 line 7 and Fig. 1-4).
Regarding claim 13, Salfisberg teaches the carrier of claim 11 above, wherein the connecting portion is integral with at least one of the first panel or the second panel (page 1, column 1 line 54-column 2 line 7 and Fig. 1-4).
Regarding claim 15, Salfisberg teaches the carrier of claim 1 above, wherein the carrier includes a top portion (Fig. 2/3-right portion) and a bottom portion (Fig. 2/3-left portion), the first edge (Fig. 1-upper horizontal edge or lower horizontal edge of panel 2) 
Regarding claim 17, Salfisberg teaches the carrier of claim 1 above, wherein the first panel includes a window (10) through which at least a portion of an article disposed between the first panel and the second panel protrudes (page 2, column 1 line 25-column 2 line 2 and Fig. 3).
Regarding claim 18, Salfisberg teaches the carrier of claim 17 above, wherein the article is a pack (D) of articles (C) capable being cards (see 112(b) rejection above). 
It is noted that the claims are directed toward a carrier only. Accordingly, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Additionally, claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (see MPEP 2112).
In this case, Salfisberg discloses the structure of the carrier as claimed and the intended use of the claimed carrier (i.e., for a game card) does not impart any additional structure that differentiates the claimed structure from the prior structure of Salfisberg. Additionally, the carrier disclosed by Salfisberg is configured in general to contain a pack of articles and the pack is not limited to containing the particular article depicted .  
Claims 1, 3, 4, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 8,893,881 B2).
Regarding claim 1, Schneider teaches a card carrier comprising: 
a first panel (64) having a first interior surface and a first edge;
a second panel (66) having a second interior surface and a second edge; and
a band (70);
wherein the first panel and the second panel are disposed such that the first interior surface and the second interior surface face one another, the first edge is in alignment with the second edge, and the band overlays at least a portion of the first panel and at least a portion of the second panel to hold the first panel and the second panel adjacent one another (column 5 lines 20-46 and FIG. 22, 23).
Regarding claim 3, Schneider teaches the carrier of claim 1 above, wherein the band is a strip of material that includes a first end and a second end opposite the first end, wherein the first end is secured to the second panel (column 5 lines 37-46 and FIG. 23).
Regarding claim 4, Schneider teaches the carrier of claim 3 above, wherein the second end of the band is secured to the second panel spaced apart from the first end of the band (column 5 lines 37-46 and FIG. 23). 
Regarding claim 10, Schneider teaches the carrier of claim 1 above, wherein a height of the band along the first edge is smaller than a height of a card disposed between the first and second panels (FIG. 22, 23).
Regarding claim 11, Schneider teaches the carrier of claim 1 above, wherein the first panel includes a third edge opposite the first edge and the second panel includes a fourth edge opposite the second edge, and wherein a connecting portion (72) joins the third edge and the fourth edge together (column 5 lines 20-46 and FIG. 22, 23).
Claims 1, 3, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zurwelle (US 4,015,350 A).
Regarding claim 1, Zurwelle teaches a card carrier comprising: 
a first panel (34) having a first interior surface and a first edge;
a second panel (36) having a second interior surface and a second edge; and
a band (46);
wherein the first panel and the second panel are disposed such that the first interior surface and the second interior surface face one another, the first edge is in alignment with the second edge, and the band overlays at least a portion of the first panel and at least a portion of the second panel to hold the first panel and the second panel adjacent one another (column 2 line 46-column 3 line 2, column 3 line 46-column 4 line 16 and Fig. 4-6).
Regarding claim 3, Zurwelle teaches the carrier of claim 1 above, wherein the band is a strip of material that includes a first end and a second end opposite the first end, and the first end is secured to the second panel (column 4 lines 1-5 and Fig. 6).
Regarding claim 11, Zurwelle teaches the carrier of claim 1 above, wherein the first panel includes a third edge opposite the first edge and the second panel includes a fourth edge opposite the second edge, and wherein a connecting portion (30 or 32) joins the third edge and the fourth edge together (Fig. 4-6).
Regarding claim 12, Zurwelle teaches the carrier of claim 11 above, wherein the connecting portion is accordion folded and disposed between the first and second interior faces (Fig. 4-6).
Regarding claim 14, Zurwelle teaches the carrier of claim 11 above, wherein the connecting portion is a component separate from the first panel that is secured to the first panel (column 2 line 46-column 3 line 2 and Fig. 4-6).
Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US 5,823,333 A).
Regarding claim 1, Mori teaches an article carrier comprising: 
a first panel (5 or 6) having a first interior surface and a first edge (20 or 19);
a second panel (2) having a second interior surface and a second edge (17 or 18); and
a band (216);
wherein the first panel and the second panel are disposed such that the first interior surface and the second interior surface face one another, the first edge is in alignment with the second edge, and the band overlays at least a portion of the first panel and at least a portion of the second panel to hold the first panel and the second panel adjacent one another (column 3 line 54-column 4 line 28, column 5 lines 41-47, column 6 lines 20-34, column 7 lines 5-27 and FIG. 1-3, 10, 21, 25, 26).
It is noted that the claims are directed toward a carrier only. Accordingly, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Additionally, claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (see MPEP 2112).
In this case, Mori discloses the structure of the carrier as claimed and the intended use of the claimed carrier (i.e., for a game card) does not impart any additional structure that differentiates the claimed structure from the prior structure of Mori. Additionally, the carrier disclosed by Mori is configured in general to contain a relatively flat article. Accordingly, the article carrier disclosed by Mori comprises the structure necessary to contain other relatively flat articles, including game cards. 
Regarding claim 2, Mori teaches the carrier of claim 1 above, wherein the band is a continuous loop of material that encircles the first and second panels (column 5 lines 41-47 and FIG. 10, 21).
Regarding claim 9, Mori teaches the carrier of claim 1 above, wherein a height of the band along the first edge is larger than a height of an article disposed between the first and second panels (FIG. 10, 21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Salfisberg, as applied to claim 1 above, in view of Broach (US 709,464 A).
Regarding claims 5 and 6, Salfisberg teaches the carrier of claim 1 above, but fails to teach the band including a first end, a second end, and an overlap portion proximate the first end, wherein the second end is secured to the overlap portion and wherein the first end is secured to the second panel. 
Broach teaches an analogous carrier having a first panel having a first edge (3), a second panel having a second edge (3), and an analogous sealing band (4 or 7), wherein the first panel and the second panel are disposed such that the first edge is in alignment with the second edge, and such that the sealing band overlays at least a portion of the first panel and at least a portion of the second panel to hold the first panel and the second panel adjacent one another (page 1 line 78-page 2 line 27). Broach further teaches different sealing band configurations for equivalently sealing the open edges (3), including a first configuration (Fig. 1, 2) where the sealing band (4) extends from a first end (5) attached to the first panel, around the open edges, to a second end (6) attached to the second panel, and a second configuration (Fig. 3, 4) where the sealing band (7) extends entirely around the carrier and includes a first end secured to 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the band of Salfisberg with the band taught by Broach, such that the band includes a first end, a second end, and an overlap portion proximate the first end, wherein the second end is secured to the overlap portion and wherein the first end is secured to the second panel, as the substitution of one known sealing band for an alternative known sealing band to achieve the equivalent result of sealing the open edges would have been obvious and would have yielded predictable results to one skill in the art. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, as applied to claim 1 above, in view of Van Alstine (US 566,821 A).
Regarding claims 7 and 8, Schneider teaches the carrier of claim 1 above, wherein the first edge is substantially linear and wherein the first panel includes a top edge and a bottom edge (FIG. 22, 23), but fails to teach a first angled edge that connects the top edge and the first edge and a second angled edge that connects the bottom edge and the first edge, wherein the first angled edge forms an acute angle with the top edge, wherein the second angled edge forms an acute angle with the bottom edge, and wherein the band is disposed between the first angled edge and the second angled edge and substantially spans a distance between the first angled edge and the second angled edge. 
Van Alstine teaches an analogous carrier comprising a first panel (B) having a first edge, a second panel (B) having a second edge, and a band (C), wherein the first 
Regarding the claimed structure, Applicant depicts carriers having various shapes and further discloses that the shapes and dimensions disclosed are for illustrative purposes and that the carriers having other shapes may be formed in accordance with the disclosed embodiments. Further, Applicant merely depicts the claimed structure without providing any further written description detailing the structure and the advantages and/or criticality of the structure. 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Schneider by providing the first edge with a notched or indented structure configured to complement, receive and retain the band, as taught by Van Alstine, in order to provide a structure for preventing the band from moving or sliding along the first edge of the carrier. Additionally, it would have been an obvious matter of design choice and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to further configure the first edge with any notched or indented structure that adequately and securely receives and retains the band, including the structure as claimed, as merely changing the shape .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Salfisberg, as applied to claim 1 above, in view of Lapides (US 3,173,540 A).
Regarding claim 16, Salfisberg teaches the carrier of claim 1 above, but fails to teach the first panel including a first aperture in a first top portion thereof, the second panel including a second aperture in a second top portion thereof, and the first and second panels disposed such that at least a portion of the first aperture is aligned with at least a portion of the second aperture. 
Lapides teaches an analogous article carrier having first (10) and second (10) overlapped panels and further teaches that it is known and desirable in the prior art to additionally provide the first panel with a first aperture in a first top portion thereof and the second panel with a second aperture in a second top portion thereof, and to dispose the first and second panels such that at least a portion of the first aperture is aligned with at least a portion of the second aperture (FIG. 1-5) such that the carrier can be easily hung on a rod for display purposes. 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to additionally provide the carrier of Salfisberg with a first aperture in a first top portion of the first panel and a second aperture in a second top portion of the second panel that is configured to be aligned with the first aperture, as taught by Lapides, so that the carrier can be easily hung on a rod for display purposes.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fritz (US 5,429,238 A), Will (US 2,996,174 A), Grindrod (US 5,042,652 A), Bayro (US 5,601,681 A), Martin (US 1,221,884 A) and Delson (US 2,318,677 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NINA K ATTEL/           Examiner, Art Unit 3734             

/JES F PASCUA/           Primary Examiner, Art Unit 3734